Exhibit 10.24

 

AMERICAN STANDARD COMPANIES INC.

SUPPLEMENTAL SAVINGS PLAN

(Restated to include all amendments through December 8, 2005)

 

Section 1. Purpose The purpose of the Plan is to provide those participants in
the American Standard Companies Inc. Employee Stock Ownership Plan (the “ESOP”),
the Savings Plan of American Standard Inc. and Participating Subsidiary
Companies (the “Savings Plan”) and the American Standard Pension Plan (the
“Pension Plan”), who are not Corporate Officers participating in the Company’s
SERP, and whose employer contributions under the ESOP, the Savings Plan and the
Pension Plan have been cut back by the statutory reduction to the amount of
annual compensation recognizable for qualified plan benefit accruals under
Section 401(a)(17) of the Code, with an annual benefit, subject to certain
limitations, to roughly reflect the equivalent value of lost ESOP, Savings Plan
and Pension Plan contributions.

 

Section 2. Definitions Whenever used herein, the following terms shall have the
meanings set forth below. Words in the masculine gender shall also include the
feminine gender.

 

2.1 Affected Earnings means that portion, if any, of a Participant’s Eligible
Compensation for a calendar year in excess of the Statutory Limitation, provided
that, if more than one Valuation Date occurs in a calendar year, the Plan
Administrator shall allocate Affected Earnings in such manner as the Plan
Administrator shall specify from time to time.

 

2.2 Applicable Interest Rate means for any calendar year, the interest rate used
to credit interest to Participants’ accounts under the Pension Plan.

 

2.3 ASI means American Standard Inc., a Delaware corporation.

 

1



--------------------------------------------------------------------------------

2.4 Board means the Board of Directors of the Company.

 

2.5 Cash Account means a separate memorandum account established in respect of a
Participant which shall be credited with awards under the Plan intended to
compensate such Participant for employer contributions under the Pension Plan
which have been cut back due to the Statutory Limitation.

 

2.6 Code means the Internal Revenue Code of 1986, as amended, or any subsequent
income tax law of the United States. References to Code shall be deemed to
include all subsequent amendments of those sections or the corresponding
provisions of any subsequent income tax law.

 

2.7 Common Stock means the common stock, par value $0.01 per share, of the
Company.

 

2.8 Company means American Standard Companies Inc., a Delaware corporation.

 

2.9 Disability means, effective January 1, 2005, the Participant (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months or (ii) is by reason of medically determinable physical or mental
impairment, which can be expected to last for a continuous period of not less
than twelve (12) months, receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of the Participant’s employer.

 

2.10 Eligible Compensation means, for any calendar year beginning on or after
January 1, 2006, the Participant’s total remuneration, up to a maximum of
$250,000 ($235,000 for calendar years prior to January 1, 2006), that would have
been included in the definition of

 

2



--------------------------------------------------------------------------------

compensation under the ESOP, the Savings Plan and the Pension Plan but for the
Statutory Limitation.

 

2.11 Employer Contribution Percentage means for each Participant the sum of
(a) 3% plus (b) the percentage of such Participant’s compensation for which the
Company actually provided a matching contribution under the Savings Plan during
the year, determined by taking into account (i) such Participant’s level of
contributions throughout the year and (ii) whether or not such Participant also
participated in the Pension Plan.

 

2.12 Fair Market Value on any date means the closing price of a Share on such
date as reported on the New York Stock Exchange consolidated reporting system,
provided that, in the event that there are no Common Stock transactions reported
on such date, Fair Market Value shall mean the closing price of a Share on the
immediately preceding date on which Common Stock transactions were so reported.

 

2.13 Participant means with respect to each calendar year any participant in the
ESOP, the Savings Plan or the Pension Plan, who is not a corporate officer of
the Company who also actively participates in the Company’s Executive
Supplemental Retirement Benefit Program (the “SERP”), and whose allowable
employer contributions under the ESOP, the Savings Plan or the Pension Plan have
been determined by the Plan Administrator to have been cut back by the Statutory
Limitation.

 

2.14 Plan means this American Standard Companies Inc. Supplemental Savings Plan.

 

2.15 Plan Unit means a Participant’s right to receive pursuant to the Plan one
Share upon such Participant’s Termination of Employment, which right is subject
to forfeiture in accordance with Section 14 (a) of the Plan.

 

3



--------------------------------------------------------------------------------

2.16 Share means a share of Common Stock.

 

2.17 Statutory Limitation means for any calendar year the maximum dollar amount
of compensation that may be taken into account under the ESOP, the Savings Plan
and the Pension Plan pursuant to section 401(a) (17) of the Code.

 

2.18 Stock Account means a separate memorandum account established in respect of
a Participant which shall be credited with Plan Units intended to compensate
such Participant for employer contributions under the ESOP and Savings Plan
which have been cut back due to the Statutory Limitation.

 

2.19 Termination of Employment means a Participant’s termination of service as
such is defined for purposes of the ESOP, the Savings Plan and the Pension Plan.

 

2.20 Valuation Date means the last day of any calendar year (or such other date
or dates as the Plan Administrator may specify from time to time).

 

Section 3. Form of Benefits. Benefits awarded under this Plan shall be in the
form of either (a) Plan Units and fractions thereof, with each Plan Unit to be
equivalent to one Share or (b) cash equivalent credits to the Cash Account.

 

Section 4. Stock Account. The Company shall maintain a Stock Account for each
Participant. For each award of Plan Units, the Stock Account shall note the
number of Plan Units and fractions thereof awarded, the date of the award, as
well as the Fair Market Value that was used to determine the award of Plan Units
and fractions thereof.

 

4



--------------------------------------------------------------------------------

Section 5. Cash Account. The Company shall maintain a Cash Account for each
Participant who receives an award under the Plan due to such individual’s
participation in the Pension Plan. For each award to the Cash Account, the
account shall note the amount credited, the date of the award and interest
accrued according to this Section 5. Any amounts credited to the Cash Account
shall earn interest at the Applicable Interest Rate in effect for each calendar
year, which interest shall be credited in the same manner as credited to
Participants’ accounts under the Pension Plan.

 

Section 6. Awarding of Plan Units. As of the Valuation Date, the Company will
add to each Participant’s Stock Account that number of Plan Units and/or
fractions thereof equal to the quotient of:

 

(a) the Employer Contribution Percentage of the Participant’s Affected Earnings
divided by

 

(b) the Fair Market Value as of the Valuation Date.

 

Notwithstanding anything to the contrary herein, a Participant whose employer
contributions to the ESOP or Savings Plan have been limited by provisions of the
Code applicable to contributions to qualified retirement plans other than the
provisions of Section 401(a)(17) of the Code before such Participant would have
otherwise been limited under Section 401(a)(17) of the Code shall be eligible
for an award of Plan Units to the same extent as if such Participant had not
first been limited by such other provisions. Notwithstanding the foregoing, for
so long as the Valuation Date occurs less frequently than by each payroll
period, no Participant shall be

 

5



--------------------------------------------------------------------------------

entitled to the foregoing award of Plan Units if such Participant has
experienced a Termination of Employment before the applicable Valuation Date.

 

Whenever a dividend other than a dividend payable in the form of Shares is
declared with respect to the Company’s Common Stock, the number of Plan Units in
the Participant’s Stock Account shall be increased by a number of Plan Units
determined by dividing (i) the product of (A) the number of Plan Units in the
Participant’s Stock Account on the related dividend record date and (B) the
amount of any cash dividend declared by the Company on a Share (or, in the case
of any dividend distributable in property other than Common Stock, the per share
value of such dividend, as determined by the Company for purposes of income tax
reporting) by (ii) the Fair Market Value Per Share on the related dividend
payment date.

 

Section 7 Awards to the Cash Account. As of each Valuation Date, the Company
will add to the Cash Account of any Participant who suffered a reduction in
employer credits to the Pension Plan as a result of the Statutory Reduction an
amount equal to 3% of such Participant’s Affected Earnings. Notwithstanding
anything to the contrary herein, a Participant whose employer contributions to
the Pension Plan have been limited by provisions of the Code applicable to
contributions to qualified retirement plans other than the provisions of
Section 401(a)(17) of the Code before such Participant would have otherwise been
limited under Section 401(a)(17) of the Code shall be eligible for an award
under this Section 7 to the same extent as if such Participant had not first
been limited by such other provisions.

 

Notwithstanding the foregoing, for so long as the Valuation Date occurs less
frequently than by

 

6



--------------------------------------------------------------------------------

each payroll period, no Participant shall be entitled to an award if such
Participant has experienced a Termination of Employment before the applicable
Valuation Date.

 

Section 8 Vesting and Forfeitures. Any Participant who is employed by the
Company or an Affiliate as of January 1, 2004 shall, subject to the last
sentences of Sections 6 and 7, be 100% vested in their Cash and Stock Accounts
at all times. Cash Account balances of those Participants who are first employed
by the Company or an Affiliate (as such term is defined in the Pension Plan)
after January 1, 2004 shall vest in accordance with the vesting rules in effect
for the Pension Plan. Stock Account balances of those Participants who are first
employed by the Company or an Affiliate (as such term is defined in the Savings
Plan) after January 1, 2004 shall vest in accordance with the vesting rules in
effect for the Savings Plan. Upon Termination of Employment of a Participant who
is not vested in his or her Cash Account or Stock Account, such unvested
accounts shall be forfeited as of the date of Termination of Employment.
Notwithstanding the foregoing, forfeited balances in the Cash Account and Stock
Account shall be subject to restoration in accordance with the rules regarding
restoration of forfeited account balances in the Pension Plan and Savings Plan,
respectively, including with respect to the Cash Account, restoration of
interest credits that would have been earned during the period of forfeiture.

 

Section 9 Changes in Capital Structure. In the event of the payment of any
dividend payable in, or the making of any distribution of, Shares to holders of
record of Shares during the period any Plan Units awarded under the Plan are
credited to a Participant’s Stock Account; or in

 

7



--------------------------------------------------------------------------------

the event of any stock split, combination of Shares, recapitalization or other
similar change in the authorized capital stock of the Company during such
period; or in the event of the merger or consolidation of the Company into or
with any other corporation or the reorganization, dissolution or liquidation of
the Company during such period; there shall be credited to such Participant’s
Stock Account either (1) Plan Units corresponding to such new, additional or
other shares of capital stock of any class or (2) other property (including
cash), as such Participant would be entitled to receive as a matter of law if
the number of Plan Units credited to the Participant’s Stock Account at the time
of such event were actually Shares owned by such Participant.

 

Section 10. Distribution of a Participant’s Stock Account.

 

Effective January 1, 2005, upon a Participant’s Termination of Employment, such
Participant shall be entitled to a distribution of his Stock Account thirty
(30) days thereafter , provided that, if the Participant is a “key employee”
under Section 416(i) of the Code for the relevant measuring period under
Section 409A of the Code, any distribution in connection with the Participant’s
Termination of Employment for any reason other than death or Disability will be
made six months after Termination of Employment. The distribution shall be in
Shares, with one Share distributed for each unit in the Stock Account, and
fractional units converted to cash based on the Fair Market Value as of the last
business day of the month preceding the date of distribution. Notwithstanding
the foregoing, so long as it will not cause the Company or ASI to breach any
covenant or otherwise incur a default under any credit or other financing
agreement to which it is a party, the Company may elect to pay the Participant
the cash value of his Shares

 

8



--------------------------------------------------------------------------------

based on the Fair Market Value as of the last business day of the month
preceding the date of distribution. Distributions shall be subject to all
required tax withholdings, and for purposes of Stock Account distributions, the
Stock Account shall be valued as of the last business day of the month preceding
the date of distribution. In the event of distribution of a Participant’s Stock
Account due to such Participant’s death, distribution under this Section 10
shall be made to the same person or persons to whom such Participant’s interest
in the Savings Plan becomes payable as a result of such Participant’s death.

 

Section 11. Distribution of a Participant’s Cash Account.

 

Effective January 1, 2005, upon a Participant’s Termination of Employment, such
Participant shall be entitled to a distribution of the Actuarial Equivalent
value of his Cash Account balance, if any, thirty (30) days thereafter, provided
that, if the Participant is a “key employee” under Section 416(i) of the Code
for the relevant measuring period under Section 409A of the Code, any
distribution in connection with the Participant’s Termination of Employment for
any reason other than death or Disability will be made six months after
Termination of Employment. “Actuarial Equivalent” shall have the same meaning as
ascribed to such term in the Pension Plan and Actuarial Equivalent value shall
be calculated in the same manner as for lump sum distributions from the Pension
Plan. The distribution shall be in cash, subject to all required tax
withholdings, and for purposes of Cash Account distributions, the Cash Account
shall be valued as of the last business day of the month preceding the date of
distribution. In the event of a distribution of a Participant’s Cash Account due
to such Participant’s death, distribution under this Section 11 shall be made to
the same person or

 

9



--------------------------------------------------------------------------------

persons to whom such Participant’s interest in the Pension Plan becomes payable
as a result of such Participant’s death.

 

Section 12. Effective Date, Amendment and Termination. The Plan was first
effective as of January 1, 1994. Except as otherwise specified, the Plan, as
amended and restated herein, shall be effective as of December 8, 2005. The
Board may amend or terminate the Plan at any time; provided that, no such
amendment or termination shall impair the rights of a Participant with respect
to amounts then credited to his Account under the Plan.

 

Section 13. Administration. The Plan shall be administered by the Senior Vice
President, Human Resources (the “Plan Administrator”) or his delegate(s). In
addition to such functions and responsibilities specifically reserved to the
Plan Administrator under the Plan, the Plan Administrator shall have full power
and authority, subject to the provisions of the Plan, to determine any and all
questions as to eligibility to participate in the Plan, the amounts to be
credited to a Participant’s Account(s), a Participant’s right to receive a
distribution from the Plan, to interpret and carry out the terms of the Plan,
and to exercise discretion where necessary or appropriate in the interpretation
of the Plan. All decisions by the Plan Administrator shall be final and binding
on all affected parties. Claims made for benefits under the Plan shall be
subject to the same claims and appeals procedures as the qualified plans.

 

Section 14. Miscellaneous.

 

a. Unfunded Plan. The Company shall not be obligated to fund its liabilities

 

10



--------------------------------------------------------------------------------

under the Plan, the Account(s) established for each Participant shall not
constitute a trust, and a Participant shall have no claim against the Company or
ASI or their assets other than as an unsecured general creditor. Without
limiting the generality of the foregoing, the Participant’s claim at any time
shall be for the amount credited to such Participant’s Stock Account and Cash
Account at such time. Notwithstanding the foregoing, the Company may establish a
grantor’s trust to assist it in meeting its obligations hereunder; provided,
however, that in no event shall any Participant have any interest in such trust
or property other than as an unsecured general creditor.

 

b. Non-Alienation. The right of a Participant to receive a distribution of the
value of such Participant’s Account payable pursuant to the Plan shall not be
subject to assignment or alienation.

 

c. No Right to Continued Employment. Nothing in this Plan shall be construed to
give any Participant the right to continued employment by the Company or any of
its affiliates.

 

d. Governing Law. This Plan and all rights and obligations hereunder shall be
construed in accordance with and governed by the laws of the State of Delaware,
to the extent such laws are not superseded by ERISA or other federal law. The
Plan is intended to be a nonqualified deferred compensation plan maintained for
a select group of management or highly compensated individuals.

 

e. Withholding. The Company shall provide for the withholding of any taxes
required to be withheld by federal, state or local law in respect of any
contribution, payment or

 

11



--------------------------------------------------------------------------------

distribution made pursuant to the Plan.

 

f. Compliance. The Plan Administrator shall impose such restrictions,
limitations, rules and regulations as it may deem advisable in order to comply
with the applicable federal securities laws, the requirements of the New York
Stock Exchange or any other applicable stock exchange or automated quotation
system, any applicable state securities laws, any provision of the Company
Certificate of Incorporation of Bylaws, or any other law, regulation, rule, or
binding contract to which the Company is subject. The Plan is intended to (i) be
an excess parallel plan within the meaning of the New York Stock Exchange rules
relating to shareholder approval of equity compensation plans and (ii) comply
with the applicable requirements of Section 409A of the Code. Notwithstanding
anything else contained herein to the contrary, the Company shall not be in
breach of its obligations hereunder, nor liable for any interest or other
payments, if it fails to make any payments hereunder on the stated date on which
such payment is due, so long as such payment is made not later than the last day
of the calendar year in which it is otherwise due hereunder.

 

12